ORDER

PER CURIAM.
Joshua Duncan appeals from the denial of his equitable garnishment petition by summary judgment. He contends the trial court erred in determining that his indemnification claim was excluded under the express terms of an insurance policy with Penn-America Insurance Co.
Upon review of the briefs and the record, we find no error and affirm the summary judgment. The parties have been provided with a memorandum explaining the reasons for our decision, because a published opinion would serve no prece-dential purpose.
AFFIRMED. Rule 84.16(b).